DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/788,959 filed on 02/12/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“210A”,
“212A”.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: Does the Claim Fall Within a Statutory Category?
	Yes. Claim 1 is directed towards a maintenance prediction system for generating one or more recommended actions for an individual to perform upon a vehicle (machine). Dependent claims 2-12 are also directed towards a maintenance prediction system for generating one or more recommended actions for an individual to perform upon a vehicle (machine). Claim 13 is directed towards a maintenance prediction system for generating one or more recommended actions for an individual to perform upon an aircraft (machine). Dependent claims 14-17 are also directed towards a maintenance prediction system for generating one or more recommended actions for an individual to perform upon an aircraft (machine). Finally, claim 18 is directed towards a method of generating one or more recommended actions for an individual to perform upon a vehicle by a maintenance prediction system (process). Dependent claims 19-20 are also directed towards a method of generating one or more recommended actions for an individual to perform upon a vehicle by a maintenance prediction system (process).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes. Taking into account claim 1 as one example, the claim recites determine, based on the image data of the one or more components of interest, the image data of the one or more body size parameters of the individual, and the three-dimensional model data stored in the assembly databases, the individual is sized to access the one or more components of interest, determine a failure mode of the one or more components of interest based on the one or more travel parameters of the vehicle, the one or more operating conditions of the vehicle, the weather conditions, and the one or more body size parameters of the individual, and select the one or more recommended actions based on at least the failure mode of the one or more components of interest. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, the claim encompasses an individual analyzing image data, detecting deficiencies in certain components of the image, and determining procedural steps to take in order to tackle the defects. Thus, the claim recites a mental process.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No. Claims 1 and 13 recite four additional element – a camera, assembly databases, processors, and a memory. All four elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic camera, assembly databases, processors, and memory. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On the other hand, claims 1 and 13 recite the additional element of generate one or more notifications indicating the recommended actions for the individual to perform upon the vehicle. 
The generating step is recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amounts to mere data gathering, which is a form of insignificant post-solution activity.
 Considering claim 18, the claim recites two additional elements – a camera and a computer. Both elements are recited at a high-level of generality (i.e., as means to transmit and receive data) such that they amount to no more than mere instructions to apply the exception using a generic camera and computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
On the other hand, claim 18 recites the additional element of capturing, by a camera, image data of one or more components of interest and image data of one or more body size parameters of the individual, receiving one or more travel parameters of the vehicle, one or more operating conditions of the vehicle, and weather conditions, and generating one or more notifications indicating the recommended actions for the individual to perform upon the vehicle. 
The capturing, receiving, and generating steps are recited at a high level of generality (i.e. as a general means of transmitting and receiving data), and amount to mere data gathering, which is a form of insignificant extra-solution activity.
This type of abstract idea recited in claims 1-20 is a mental process.
Step Two B: Does the Claim Provide an Inventive Concept
No. Regarding claims 1 and 13, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a camera, assembly databases, processors, and a memory as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic camera, assembly databases, processors, and memory. Mere instructions to apply an exception using a camera, assembly databases, processors, and memory cannot provide an inventive concept.
Regarding claim 18, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a camera and a computer as means to transmit and receive data amount to no more than mere instructions to apply the exception using a generic camera and computer. Mere instructions to apply an exception using a camera and computer cannot provide an inventive concept.
Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on transmitting and receiving data and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
Claims 2-12, 14-17, and 19-20 are merely field of use limitations which simply further limit the abstract idea set forth in claims 1, 13, and 18. These claims do not contain further limitations that make them subject matter eligible.
For example, dependent claim 20 merely recites the well understood, routine and conventional computing functions of data transmission and gathering. These claims do not contain further limitations that make them subject matter eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adegan (US Pat No. 10,360,601) in view of Foerderer (WO 2019092248 A1) in further view of Iscoe (U.S. Pub. No. 2017/0273639 A1).

Regarding Claim 1:
Adegan teaches:
A maintenance prediction system for generating one or more recommended actions for an individual to perform upon a vehicle, the maintenance prediction system comprising:, (“The present invention is a method to create a fast and accurate repair estimate using a simple user-interface that relies on predictive analytics of a large number of existing estimates or structured estimate data for specific points-of-impact and vehicles in order to reliably estimate the total cost of repair for a given collision damage.” (Adegan: Cols. 5-6 – lines 65-3))
and a memory coupled to the one or more processors, the memory storing data into one or more databases and program code that, when executed by the one or more processors, causes the maintenance prediction system to:, (“A “software module” is a file that contains instructions. “Module” implies a single executable file that is only a part of the application, such as a DLL. When referring to an entire program, the terms “application” and “software program” are typically used. A software module is defined as a series of process steps stored in an electronic memory of an electronic device and executed by the processor of an electronic device such as a computer, pad, smart phone, or other equivalent device known in the prior art.” (Adegan: Col. 4 – lines 59-67))
receive one or more travel parameters of the vehicle, one or more operating conditions of the vehicle, and weather conditions;, (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
to access the one or more components of interest; determine a failure mode of the one or more components of interest, (“The present invention systematically grades the extent-of-damage of each estimate associated with a collision repair and associates images of those damaged vehicles to specify an extent-of-damage for a given collision. If a minimum threshold of available structured repair estimate data has not been gathered for a given vehicle, the present invention provides a warning to the user as to accuracy of its suggestions, enabling the user to perform more manual tweaks in order to come up with the final results.” (Adegan: Col. 8 – lines 52-61) Examiner Note: The examiner is interpreting the user performing more manual tweaks to be equivalent to accessing the one or more components of interest.)
based on the one or more travel parameters of the vehicle, the one or more operating conditions of the vehicle, the weather conditions,, (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
select the one or more recommended actions based on at least the failure mode of the one or more components of interest; and generate one or more notifications indicating the recommended actions for the individual to perform upon the vehicle., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19))
Adegan does not teach but Foerderer teaches:
a camera configured to capture image data of one or more components of interest, (“Preferably, the inspection system comprises at least one sensor, preferably with permanently set measurement technology, for collecting raw data via the inspection section, wherein the sensor is preferably selected from the group consisting of optical sensor, olfactory sensor, chemical sensor, vibration sensor, electromagnetic sensor, thermal image sensor and acoustic sensor , where at least one sensor is an opti- shear sensor, and preferably a further sensor is provided in the sensor arrangement, which preferably differs from the optical sensor in a measuring technique used by it for collecting raw data. Particularly preferred is a camera as an optical sensor.” (Foerderer: Description (3.1.1 Vehicle) – 3rd paragraph))
one or more assembly databases storing, (“Preferably, the raw data is stored in a database provided by a local server located to the inspection system so that even large amounts of raw data, such as image data, are transferred to and stored in the database” (Foerderer: Description (3.1 Analysis Method) – 3rd paragraph))
three-dimensional model data representing components of the vehicle;, (“A preferred inspection method comprises the step of generating a three-dimensional model of at least the inspection object, in particular of the inspection section, from one- or two-dimensional images of the inspection section captured by one or more sensors” (Foerderer: Description (3.1.9 Model with Camera)  – 1st paragraph))
one or more processors in electronic communication, (“a separate processor or processor cluster is provided for the data processing of each inspection section” (Foerderer: Description (3.2.2 Hardware Resources) – 3rd paragraph))
with the camera, (“Preferably, the inspection system comprises at least one sensor, preferably with permanently set measurement technology, for collecting raw data via the inspection section, wherein the sensor is preferably selected from the group consisting of optical sensor, olfactory sensor, chemical sensor, vibration sensor, electromagnetic sensor, thermal image sensor and acoustic sensor , where at least one sensor is an opti- shear sensor, and preferably a further sensor is provided in the sensor arrangement, which preferably differs from the optical sensor in a measuring technique used by it for collecting raw data. Particularly preferred is a camera as an optical sensor.” (Foerderer: Description (3.1.1 Vehicle) – 3rd paragraph))
and the one or more assembly databases;, (“Preferably, the raw data is stored in a database provided by a local server located to the inspection system so that even large amounts of raw data, such as image data, are transferred to and stored in the database” (Foerderer: Description (3.1 Analysis Method) – 3rd paragraph))
determine, based on the image data of the one or more components of interest,, (“selecting from the raw data a selection of image data comprising at least one image of an inspection section containing an inspection subject to be inspected;” (Foerderer: Description (3.1 Analysis Method) – 6th paragraph))
and the three-dimensional model data stored in, (“A preferred inspection method comprises the step of generating a three-dimensional model of at least the inspection object, in particular of the inspection section, from one- or two-dimensional images of the inspection section captured by one or more sensors” (Foerderer: Description (3.1.9 Model with Camera)  – 1st paragraph))
the assembly databases,, (“Preferably, the raw data is stored in a database provided by a local server located to the inspection system so that even large amounts of raw data, such as image data, are transferred to and stored in the database” (Foerderer: Description (3.1 Analysis Method) – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan with these above aforementioned teachings from Foerderer in order to create a safe and user-friendly maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Foerderer’s analysis method and system for raw data, which were captured by means of an inspection system in order to optically inspect a vehicle as “for a comprehensive inspection of the vehicle, a large amount of image data must be evaluated, whereby a diagnosis of the vehicle is available only with significant time lag, and / or significant human and / or computer technology resources are needed, which the Inspection makes uneconomically expensive.” (Foerderer: Description (1 Technical Background) – 5th paragraph) Combining Adegan and Foerderer would therefore create a system able “to inspect the vehicle during operation with regard to technical functional states and without human intervention, ie automatically, quickly and cost-effectively, without the vehicle having to be temporarily taken out of the operating state for this purpose. This has the effect of increasing the useful life of the vehicle, reducing its service life and reducing personnel, with the advantage that inspection costs can be reduced.” (Foerderer: Description (3 Solution According to the Invention) – 2nd paragraph)
Adegan in view of Foerderer does not teach but Iscoe teaches:
and image data of one or more body size parameters of the individual;, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
the image data of the one or more body size parameters of the individual,, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
the individual is sized, (“with or without size, and with or without ethnic group information submitted, the image processing application is operable to classify the body” (Iscoe: Description of Embodiments – 211th paragraph))
and the one or more body size parameters of the individual;, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan in view of Foerderer with these above aforementioned teachings from Iscoe in order to create an effective maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Iscoe’s imaging system for a body as “many people have a personal fitness goal of losing, gaining, or maintaining/monitoring weight, and/or improving their body size or shape.” (Iscoe: Background Art – 7th paragraph) Combining Adegan and Iscoe would therefore “provide the consumer with a useful or commercial choice” (Iscoe: Summary of the Invention – 19th paragraph) by demonstrating “the potential use of avatar-based technology as a tool for modeling weight loss behaviors.” (Iscoe: Background Art – 17th paragraph)
Regarding Claim 2:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 1. Adegan further teaches:
The maintenance prediction system of claim 1, wherein the failure mode of the one or more components is determined based on one or more machine learning processes., (“The analysis employed by the present invention includes Bayesian modeling, a type of probability analysis by which the probabilities of certain results for some variables are increased or decreased, based on the results which have previously happened for other variables. This is useful in the context of collision damage, because when one part of a vehicle is damaged, it increases the likelihood that other parts near the damaged part or with direct correlation to damaged parts will also be damaged. In another embodiment, the present invention utilizes the Probability Density Function “PDF”, which describes the density of a continuous random variable by presenting the relative likelihood for this random variable to take on a given value. The probability of any given random variable to fall within a particular range of values is given by the integral of this variable's density over that range, resulting in a more accurate outcome for the estimated cost and suggested parts-lists, refinish and repair operations of the present invention. Other embodiments of the present invention utilize other techniques or methods including but not limited to: Bayesian techniques and/or networks; nearest-neighbors methods; k-means; support vector machines; hidden Markov models; decision tree methods such as random forests and/or extremely randomized trees; regression; neural networks; clustering; binary classifiers; multi-class classifiers; linear classifiers; quadratic classifiers; kernel estimation; connectivity-based clustering; hierarchical clustering; centroid-based clustering; distribution-based clustering; density-based clustering; partitioning algorithms; fuzzy logic; as well as variants of each of these methods. These methods and their combination may or may not employ a human-interpretable model. The output of each method is a vector of numbers, as defined above.” (Adegan: Col. 6 – lines 33-65))
Regarding Claim 3:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 1. Adegan further teaches:
The maintenance prediction system of claim 1, further comprising: one or more maintenance databases storing a vehicle maintenance manual, (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective.” (Adegan: Col. 25 – lines 7-13, FIG. 19) Examiner Note: The examiner is interpreting the vehicle maintenance manual to be the module that provides the user with an integrated Manufacturer Recommended Repair Procedures. Furthermore, the examiner is interpreting the maintenance database to be the manufacturer's website and web-services portal.)
[…] that corresponds to a specific make and model of the vehicle., (“selecting the vehicle year, make and model” (Adegan: Col. 10 – lines 2-3))
Regarding Claim 4:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 3. Adegan further teaches:
The maintenance prediction system of claim 3, wherein the vehicle maintenance manual includes procedural information to address the failure mode of the one or more components of interest., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19) Examiner Note: The examiner is interpreting the vehicle maintenance manual to be the module that provides the user with an integrated Manufacturer Recommended Repair Procedures.)
Regarding Claim 5:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 3. Adegan further teaches:
[…] select the one or more recommended actions from the vehicle maintenance manual based on the failure mode of the one or more components of interest., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19))
Adegan does not teach but Foerderer teaches:
The maintenance prediction system of claim 3, wherein the one or more processors execute instructions to:, (“a separate processor or processor cluster is provided for the data processing of each inspection section” (Foerderer: Description (3.2.2 Hardware Resources) – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan with these above aforementioned teachings from Foerderer in order to create a safe and user-friendly maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Foerderer’s analysis method and system for raw data, which were captured by means of an inspection system in order to optically inspect a vehicle as “for a comprehensive inspection of the vehicle, a large amount of image data must be evaluated, whereby a diagnosis of the vehicle is available only with significant time lag, and / or significant human and / or computer technology resources are needed, which the Inspection makes uneconomically expensive.” (Foerderer: Description (1 Technical Background) – 5th paragraph) Combining Adegan and Foerderer would therefore create a system able “to inspect the vehicle during operation with regard to technical functional states and without human intervention, ie automatically, quickly and cost-effectively, without the vehicle having to be temporarily taken out of the operating state for this purpose. This has the effect of increasing the useful life of the vehicle, reducing its service life and reducing personnel, with the advantage that inspection costs can be reduced.” (Foerderer: Description (3 Solution According to the Invention) – 2nd paragraph)
Regarding Claim 6:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 1. Adegan further teaches:
The maintenance prediction system of claim 1, further comprising: a display, (“display system 190” (Adegan: Col. 9 – line 52, FIG. 1))
Adegan does not teach but Foerderer teaches:
[…] in electronic communication with the one or more processors., (“a separate processor or processor cluster is provided for the data processing of each inspection section” (Foerderer: Description (3.2.2 Hardware Resources) – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan with these above aforementioned teachings from Foerderer in order to create a safe and user-friendly maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Foerderer’s analysis method and system for raw data, which were captured by means of an inspection system in order to optically inspect a vehicle as “for a comprehensive inspection of the vehicle, a large amount of image data must be evaluated, whereby a diagnosis of the vehicle is available only with significant time lag, and / or significant human and / or computer technology resources are needed, which the Inspection makes uneconomically expensive.” (Foerderer: Description (1 Technical Background) – 5th paragraph) Combining Adegan and Foerderer would therefore create a system able “to inspect the vehicle during operation with regard to technical functional states and without human intervention, ie automatically, quickly and cost-effectively, without the vehicle having to be temporarily taken out of the operating state for this purpose. This has the effect of increasing the useful life of the vehicle, reducing its service life and reducing personnel, with the advantage that inspection costs can be reduced.” (Foerderer: Description (3 Solution According to the Invention) – 2nd paragraph)
Regarding Claim 7:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 6. Adegan further teaches:
The maintenance prediction system of claim 6, wherein the one or more recommended actions are shown upon the display as text and graphics., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19) Examiner Note: Based on the display in FIG. 19, the examiner is interpreting the recommended actions to be shown as text and graphics.)
Regarding Claim 8:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 6. Adegan further teaches:
The maintenance prediction system of claim 6, wherein the one or more recommended actions are shown upon the display, (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19))
[…] as a video., (“A “website”, also written as Web site, web site, or simply site, is a collection of related web pages containing images, videos or other digital assets.” (Adegan: Col. 5 – lines 27-29))
Regarding Claim 9:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 1. Adegan does not teach but Iscoe teaches:
The maintenance prediction system of claim 1, wherein the image data of the one or more body size parameters of the individual includes a body size and a hand size of the individual., (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan with these above aforementioned teachings from Iscoe in order to create an effective maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Iscoe’s imaging system for a body as “many people have a personal fitness goal of losing, gaining, or maintaining/monitoring weight, and/or improving their body size or shape.” (Iscoe: Background Art – 7th paragraph) Combining Adegan and Iscoe would therefore “provide the consumer with a useful or commercial choice” (Iscoe: Summary of the Invention – 19th paragraph) by demonstrating “the potential use of avatar-based technology as a tool for modeling weight loss behaviors.” (Iscoe: Background Art – 17th paragraph)
Regarding Claim 10:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 1. Adegan further teaches:
The maintenance prediction system of claim 1, wherein the one or more travel parameters of the vehicle include one or more of the following variables: an origin, a destination, an estimated travel time, and a distance., (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
Regarding Claim 11:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 1. Adegan further teaches:
The maintenance prediction system of claim 1, wherein the one or more operating conditions of the vehicle include one or more of the following: oil temperature, ambient temperature, and altitude., (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
Regarding Claim 12:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 1. Adegan further teaches:
The maintenance prediction system of claim 1, wherein the weather conditions include one of more of the following: ambient temperature, relative humidity, dew point, air pressure, precipitation, and sand., (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
Regarding Claim 13:
Adegan teaches:
A maintenance prediction system for generating one or more recommended actions for an individual to perform upon an aircraft, the maintenance prediction system comprising:, (“The present invention is a method to create a fast and accurate repair estimate using a simple user-interface that relies on predictive analytics of a large number of existing estimates or structured estimate data for specific points-of-impact and vehicles in order to reliably estimate the total cost of repair for a given collision damage.” (Adegan: Cols. 5-6 – lines 65-3) Examiner Note: The examiner is interpreting the vehicle to be an aircraft in this case.)
one or more maintenance databases storing an aircraft maintenance manual, (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective.” (Adegan: Col. 25 – lines 7-13, FIG. 19) Examiner Note: The examiner is interpreting the vehicle to be an aircraft in this case. Furthermore, the examiner is interpreting the vehicle maintenance manual to be the module that provides the user with an integrated Manufacturer Recommended Repair Procedures and the maintenance database to be the manufacturer's website and web-services portal.)
that corresponds to a specific make and model of the aircraft;, (“selecting the vehicle year, make and model” (Adegan: Col. 10 – lines 2-3))
and a memory coupled to the one or more processors, the memory storing data into one or more databases and program code that, when executed by the one or more processors, causes the maintenance prediction system to:, (“A “software module” is a file that contains instructions. “Module” implies a single executable file that is only a part of the application, such as a DLL. When referring to an entire program, the terms “application” and “software program” are typically used. A software module is defined as a series of process steps stored in an electronic memory of an electronic device and executed by the processor of an electronic device such as a computer, pad, smart phone, or other equivalent device known in the prior art.” (Adegan: Col. 4 – lines 59-67))
receive one or more travel parameters of the aircraft, one or more operating conditions of the aircraft, and weather conditions;, (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
to access the one or more components of interest; determine a failure mode of the one or more components of interest, (“The present invention systematically grades the extent-of-damage of each estimate associated with a collision repair and associates images of those damaged vehicles to specify an extent-of-damage for a given collision. If a minimum threshold of available structured repair estimate data has not been gathered for a given vehicle, the present invention provides a warning to the user as to accuracy of its suggestions, enabling the user to perform more manual tweaks in order to come up with the final results.” (Adegan: Col. 8 – lines 52-61) Examiner Note: The examiner is interpreting the user performing more manual tweaks to be equivalent to accessing the one or more components of interest.)
based on the one or more travel parameters of the aircraft, the one or more operating conditions of the aircraft, the weather conditions,, (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
select the one or more recommended actions from the aircraft maintenance manual based on at least the failure mode of the one or more components of interest; and generate one or more notifications indicating the recommended actions for the individual to perform upon the aircraft., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19))
Adegan does not teach but Foerderer teaches:
a camera configured to capture image data of one or more components of interest, (“Preferably, the inspection system comprises at least one sensor, preferably with permanently set measurement technology, for collecting raw data via the inspection section, wherein the sensor is preferably selected from the group consisting of optical sensor, olfactory sensor, chemical sensor, vibration sensor, electromagnetic sensor, thermal image sensor and acoustic sensor , where at least one sensor is an opti- shear sensor, and preferably a further sensor is provided in the sensor arrangement, which preferably differs from the optical sensor in a measuring technique used by it for collecting raw data. Particularly preferred is a camera as an optical sensor.” (Foerderer: Description (3.1.1 Vehicle) – 3rd paragraph))
one or more assembly databases storing, (“Preferably, the raw data is stored in a database provided by a local server located to the inspection system so that even large amounts of raw data, such as image data, are transferred to and stored in the database” (Foerderer: Description (3.1 Analysis Method) – 3rd paragraph))
three-dimensional model data representing components of the aircraft;, (“A preferred inspection method comprises the step of generating a three-dimensional model of at least the inspection object, in particular of the inspection section, from one- or two-dimensional images of the inspection section captured by one or more sensors” (Foerderer: Description (3.1.9 Model with Camera)  – 1st paragraph))
one or more processors in electronic communication, (“a separate processor or processor cluster is provided for the data processing of each inspection section” (Foerderer: Description (3.2.2 Hardware Resources) – 3rd paragraph))
with the camera, (“Preferably, the inspection system comprises at least one sensor, preferably with permanently set measurement technology, for collecting raw data via the inspection section, wherein the sensor is preferably selected from the group consisting of optical sensor, olfactory sensor, chemical sensor, vibration sensor, electromagnetic sensor, thermal image sensor and acoustic sensor , where at least one sensor is an opti- shear sensor, and preferably a further sensor is provided in the sensor arrangement, which preferably differs from the optical sensor in a measuring technique used by it for collecting raw data. Particularly preferred is a camera as an optical sensor.” (Foerderer: Description (3.1.1 Vehicle) – 3rd paragraph))
and the one or more assembly databases;, (“Preferably, the raw data is stored in a database provided by a local server located to the inspection system so that even large amounts of raw data, such as image data, are transferred to and stored in the database” (Foerderer: Description (3.1 Analysis Method) – 3rd paragraph))
determine, based on the image data of the one or more components of interest,, (“selecting from the raw data a selection of image data comprising at least one image of an inspection section containing an inspection subject to be inspected;” (Foerderer: Description (3.1 Analysis Method) – 6th paragraph))
and the three-dimensional model data stored in, (“A preferred inspection method comprises the step of generating a three-dimensional model of at least the inspection object, in particular of the inspection section, from one- or two-dimensional images of the inspection section captured by one or more sensors” (Foerderer: Description (3.1.9 Model with Camera)  – 1st paragraph))
the assembly databases,, (“Preferably, the raw data is stored in a database provided by a local server located to the inspection system so that even large amounts of raw data, such as image data, are transferred to and stored in the database” (Foerderer: Description (3.1 Analysis Method) – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan with these above aforementioned teachings from Foerderer in order to create a safe and user-friendly maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Foerderer’s analysis method and system for raw data, which were captured by means of an inspection system in order to optically inspect a vehicle as “for a comprehensive inspection of the vehicle, a large amount of image data must be evaluated, whereby a diagnosis of the vehicle is available only with significant time lag, and / or significant human and / or computer technology resources are needed, which the Inspection makes uneconomically expensive.” (Foerderer: Description (1 Technical Background) – 5th paragraph) Combining Adegan and Foerderer would therefore create a system able “to inspect the vehicle during operation with regard to technical functional states and without human intervention, ie automatically, quickly and cost-effectively, without the vehicle having to be temporarily taken out of the operating state for this purpose. This has the effect of increasing the useful life of the vehicle, reducing its service life and reducing personnel, with the advantage that inspection costs can be reduced.” (Foerderer: Description (3 Solution According to the Invention) – 2nd paragraph)
Adegan in view of Foerderer does not teach but Iscoe teaches:
and image data of one or more body size parameters of the individual;, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
the image data of the one or more body size parameters of the individual,, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
the individual is sized, (“with or without size, and with or without ethnic group information submitted, the image processing application is operable to classify the body” (Iscoe: Description of Embodiments – 211th paragraph))
and the one or more body size parameters of the individual;, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan in view of Foerderer with these above aforementioned teachings from Iscoe in order to create an effective maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Iscoe’s imaging system for a body as “many people have a personal fitness goal of losing, gaining, or maintaining/monitoring weight, and/or improving their body size or shape.” (Iscoe: Background Art – 7th paragraph) Combining Adegan and Iscoe would therefore “provide the consumer with a useful or commercial choice” (Iscoe: Summary of the Invention – 19th paragraph) by demonstrating “the potential use of avatar-based technology as a tool for modeling weight loss behaviors.” (Iscoe: Background Art – 17th paragraph)
Regarding Claim 14:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 13. Adegan further teaches:
The maintenance prediction system of claim 13, further comprising: a display, (“display system 190” (Adegan: Col. 9 – line 52, FIG. 1))
Adegan does not teach but Foerderer teaches:
[…] in electronic communication with the one or more processors., (“a separate processor or processor cluster is provided for the data processing of each inspection section” (Foerderer: Description (3.2.2 Hardware Resources) – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan with these above aforementioned teachings from Foerderer in order to create a safe and user-friendly maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Foerderer’s analysis method and system for raw data, which were captured by means of an inspection system in order to optically inspect a vehicle as “for a comprehensive inspection of the vehicle, a large amount of image data must be evaluated, whereby a diagnosis of the vehicle is available only with significant time lag, and / or significant human and / or computer technology resources are needed, which the Inspection makes uneconomically expensive.” (Foerderer: Description (1 Technical Background) – 5th paragraph) Combining Adegan and Foerderer would therefore create a system able “to inspect the vehicle during operation with regard to technical functional states and without human intervention, ie automatically, quickly and cost-effectively, without the vehicle having to be temporarily taken out of the operating state for this purpose. This has the effect of increasing the useful life of the vehicle, reducing its service life and reducing personnel, with the advantage that inspection costs can be reduced.” (Foerderer: Description (3 Solution According to the Invention) – 2nd paragraph)
Regarding Claim 15:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 14. Adegan further teaches:
The maintenance prediction system of claim 14, wherein the one or more recommended actions are shown upon the display as text and graphics., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19) Examiner Note: Based on the display in FIG. 19, the examiner is interpreting the recommended actions to be shown as text and graphics.)
Regarding Claim 16:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 14. Adegan further teaches:
The maintenance prediction system of claim 14, wherein the one or more recommended actions are shown upon the display, (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19))
[…] as a video., (“A “website”, also written as Web site, web site, or simply site, is a collection of related web pages containing images, videos or other digital assets.” (Adegan: Col. 5 – lines 27-29))
Regarding Claim 17:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 13. Adegan does not teach but Iscoe teaches:
The maintenance prediction system of claim 13, wherein the image data of the one or more body size parameters of the individual includes a body size and a hand size of the individual., (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan with these above aforementioned teachings from Iscoe in order to create an effective maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Iscoe’s imaging system for a body as “many people have a personal fitness goal of losing, gaining, or maintaining/monitoring weight, and/or improving their body size or shape.” (Iscoe: Background Art – 7th paragraph) Combining Adegan and Iscoe would therefore “provide the consumer with a useful or commercial choice” (Iscoe: Summary of the Invention – 19th paragraph) by demonstrating “the potential use of avatar-based technology as a tool for modeling weight loss behaviors.” (Iscoe: Background Art – 17th paragraph)
Regarding Claim 18:
Adegan teaches:
A method of generating one or more recommended actions for an individual to perform upon a vehicle by a maintenance prediction system, the method comprising:, (“The present invention is a method to create a fast and accurate repair estimate using a simple user-interface that relies on predictive analytics of a large number of existing estimates or structured estimate data for specific points-of-impact and vehicles in order to reliably estimate the total cost of repair for a given collision damage.” (Adegan: Cols. 5-6 – lines 65-3))
receiving one or more travel parameters of the vehicle, one or more operating conditions of the vehicle, and weather conditions;, (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
to access the one or more components of interest; determining, by a computer, a failure mode of the one or more components of interest, (“The present invention systematically grades the extent-of-damage of each estimate associated with a collision repair and associates images of those damaged vehicles to specify an extent-of-damage for a given collision. If a minimum threshold of available structured repair estimate data has not been gathered for a given vehicle, the present invention provides a warning to the user as to accuracy of its suggestions, enabling the user to perform more manual tweaks in order to come up with the final results.” (Adegan: Col. 8 – lines 52-61) Examiner Note: The examiner is interpreting the user performing more manual tweaks to be equivalent to accessing the one or more components of interest.)
based on the one or more travel parameters of the vehicle, the one or more operating conditions of the vehicle, the weather conditions,, (“The present invention can also take input from the vehicle's On-Board Diagnostics board, either through a local connection such as blue-tooth interface that can read such data inside the vehicle or through other means that such data may be collected and available in any database such as the On-Board Diagnostics Data from OBD/OBDII 109. The present invention then uses this information to further refine its results by taking into account various metrics related to the accident such as speed of travel at the time of accident, direction of travel, malfunction indicators, Ambient Air Temperature, Engine Oil Temperature, Engine Coolant Temperature, Boost, Vacuum, Horsepower, Fuel Intake, Engine RPM, Engine Throttle, Torque, etc., all of which can be taken into consideration by the present invention's Processing Module 105 when producing its result-set.” (Adegan: Col. 12 – lines 1-15, FIG. 1))
selecting, by the computer, the one or more recommended actions based on at least the failure mode of the one or more components; and generating one or more notifications indicating the recommended actions for the individual to perform upon the vehicle., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19))
Adegan does not teach but Foerderer teaches:
capturing, by a camera, image data of one or more components of interest, (“Preferably, the inspection system comprises at least one sensor, preferably with permanently set measurement technology, for collecting raw data via the inspection section, wherein the sensor is preferably selected from the group consisting of optical sensor, olfactory sensor, chemical sensor, vibration sensor, electromagnetic sensor, thermal image sensor and acoustic sensor , where at least one sensor is an opti- shear sensor, and preferably a further sensor is provided in the sensor arrangement, which preferably differs from the optical sensor in a measuring technique used by it for collecting raw data. Particularly preferred is a camera as an optical sensor.” (Foerderer: Description (3.1.1 Vehicle) – 3rd paragraph))
determining, based on the image data of the one or more components of interest,, (“selecting from the raw data a selection of image data comprising at least one image of an inspection section containing an inspection subject to be inspected;” (Foerderer: Description (3.1 Analysis Method) – 6th paragraph))
and three- dimensional model data stored in, (“A preferred inspection method comprises the step of generating a three-dimensional model of at least the inspection object, in particular of the inspection section, from one- or two-dimensional images of the inspection section captured by one or more sensors” (Foerderer: Description (3.1.9 Model with Camera)  – 1st paragraph))
one or more assembly databases,, (“Preferably, the raw data is stored in a database provided by a local server located to the inspection system so that even large amounts of raw data, such as image data, are transferred to and stored in the database” (Foerderer: Description (3.1 Analysis Method) – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan with these above aforementioned teachings from Foerderer in order to create a safe and user-friendly maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Foerderer’s analysis method and system for raw data, which were captured by means of an inspection system in order to optically inspect a vehicle as “for a comprehensive inspection of the vehicle, a large amount of image data must be evaluated, whereby a diagnosis of the vehicle is available only with significant time lag, and / or significant human and / or computer technology resources are needed, which the Inspection makes uneconomically expensive.” (Foerderer: Description (1 Technical Background) – 5th paragraph) Combining Adegan and Foerderer would therefore create a system able “to inspect the vehicle during operation with regard to technical functional states and without human intervention, ie automatically, quickly and cost-effectively, without the vehicle having to be temporarily taken out of the operating state for this purpose. This has the effect of increasing the useful life of the vehicle, reducing its service life and reducing personnel, with the advantage that inspection costs can be reduced.” (Foerderer: Description (3 Solution According to the Invention) – 2nd paragraph)
Adegan in view of Foerderer does not teach but Iscoe teaches:
and image data of one or more body size parameters of the individual, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
the image data of the one or more body size parameters of the individual,, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
the individual is sized, (“with or without size, and with or without ethnic group information submitted, the image processing application is operable to classify the body” (Iscoe: Description of Embodiments – 211th paragraph))
and the one or more body size parameters of the individual;, (“the user ensures that their face, hands, and feet are visible in the first photograph of the front view of their body and not covered. In the second photograph of the side view of their body, only the face and one or both of the feet are needed to be visible, according to the second embodiment. Task 2: extract various types of features from the segmented silhouettes and fuse the extracted features together to form a representation (data vectors).” (Iscoe: Description of Embodiments – 243rd-244th paragraphs))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Adegan in view of Foerderer with these above aforementioned teachings from Iscoe in order to create an effective maintenance prediction system for a vehicle. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Adegan’s method for generating a repair estimate through predictive analytics with Iscoe’s imaging system for a body as “many people have a personal fitness goal of losing, gaining, or maintaining/monitoring weight, and/or improving their body size or shape.” (Iscoe: Background Art – 7th paragraph) Combining Adegan and Iscoe would therefore “provide the consumer with a useful or commercial choice” (Iscoe: Summary of the Invention – 19th paragraph) by demonstrating “the potential use of avatar-based technology as a tool for modeling weight loss behaviors.” (Iscoe: Background Art – 17th paragraph)
Regarding Claim 19:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 18. Adegan further teaches:
The method of claim 18, further comprising: generating the one or more notifications upon a display that is part of the maintenance prediction system., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19))
Regarding Claim 20:
Adegan in view of Foerderer in further view of Iscoe, as shown in the rejection above, discloses the limitations of claim 18. Adegan further teaches:
The method of claim 18, wherein the maintenance prediction system further comprises, (“The present invention is a method to create a fast and accurate repair estimate using a simple user-interface that relies on predictive analytics of a large number of existing estimates or structured estimate data for specific points-of-impact and vehicles in order to reliably estimate the total cost of repair for a given collision damage.” (Adegan: Cols. 5-6 – lines 65-3))
[…] one or more maintenance databases storing a vehicle maintenance manual […], (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective.” (Adegan: Col. 25 – lines 7-13, FIG. 19) Examiner Note: The examiner is interpreting the vehicle maintenance manual to be the module that provides the user with an integrated Manufacturer Recommended Repair Procedures. Furthermore, the examiner is interpreting the maintenance database to be the manufacturer's website and web-services portal.)
[…] that corresponds to a specific make and model of the vehicle, […], (“selecting the vehicle year, make and model” (Adegan: Col. 10 – lines 2-3))
[…] and wherein the method further comprises: selecting the one or more recommended actions from the vehicle maintenance manual based on the failure mode of the one or more components of interest., (“The present invention also contains a module that provides the user with an integrated Manufacturer Recommended Repair Procedures for each section of the vehicle as show in FIG. 19. These Repair Procedures can be discoverable from each manufacturer's website and web-services portal in order to make their discovery and presentation more effective. A view link/button on each section of the vehicle displays the integrated Manufacturer Recommended Repair Procedures for that section and presents them to the user to ensure adherence to these procedures and guidelines 1900. There is also a “previous” and a “next” link, allowing the user to navigate through the previous and/or next sections of the vehicle to display any additional Manufacturer Recommended Repair Procedures that may be necessary for the proper repair of the given vehicle. As shown in FIG. 19. When any time a part repair or replace procedure is selected either manually or through the predictive analytics module of the present invention the integrated Manufacturer Recommended Repair Procedures are automatically presented to the user in order to ensure that these procedures are followed.” (Adegan: Col. 25 – lines 7-27, FIG. 19))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667  

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667